Name: 97/533/EC: Decision No 164 of 27 November 1996 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101 and E 102) (Text with EEA relevance)
 Type: Decision
 Subject Matter: labour market;  documentation;  social protection
 Date Published: 1997-08-08

 Avis juridique important|31997D053397/533/EC: Decision No 164 of 27 November 1996 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101 and E 102) (Text with EEA relevance) Official Journal L 216 , 08/08/1997 P. 0085 - 0094DECISION No 164 of 27 November 1996 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101 and E 102) (Text with EEA relevance) (97/533/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81 (a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community (1), under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 2 (1) of Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community (2), under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the regulations,Whereas, the model forms should be adapted for the purpose of taking account of Decision No 162;Whereas, these model forms should be adapted with a view to their utilization in the Community as enlarged through the accession of Austria, Finland and Sweden;Whereas the Agreement on the European Economic Area of 2 May 1992, as amended by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area;Whereas by Decision of the EEA Joint Committee the model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 will be adapted and implemented within the European Economic Area;Whereas for practical reasons identical forms should be used within the Community and within the European Economic Area;Whereas the language in which the forms should be drawn up has been decided by Recommendation No 15 of the Administrative Commission,HAS DECIDED AS FOLLOWS:1. The model forms E 101 and E 102 printed in Decision No 130 of 17 October 1985 shall be replaced by the models appended hereto.2. The competent authorities of the Member States shall make available to the person concerned (rightful claimants, institutions, employers, etc.) the forms according to the attached models.3. Each form shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimant, institution, employer, etc.) to receive the form printed in their own language.4. This Decision which replaces Decision No 130 of 17 October 1985 shall be applicable from the first day of the month following its publication in the Official Journal of the European Communities.Denis CROWLEYThe Chairman of the Administrative Commission>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>